IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-10252
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RONNIE BOURGEOIS,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CR-66-1-Y
                       --------------------
                         November 2, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronnie Bourgeois was convicted of willfully and knowingly by

force taking money in custody and care of a bank official in

violation of 18 U.S.C. § 2113(a).    Bourgeois argues that his

conviction should be reversed because the district court erred in

failing to suppress the fruits of an illegal search.    Because the

district court did not enter findings of fact in denying the

motion to suppress, this court “must independently review the

record to determine whether any reasonable view of the evidence

supports admissibility."    United States v. Yeagin, 927 F.2d 798,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-10252
                                  -2-

800 (5th Cir. 1991);     United States v. Michelletti, 13 F.3d 838,

841 (5th Cir. 1994)(en banc).

     Bourgeois’s argument that he would not have been linked with

the Fort Worth bank robbery without discovery of the white coin

bag is not persuasive.   The evidence produced at the suppression

hearing shows that the white coin bag was discovered under a

search warrant based on evidence which was independent of the

questionable sweep.    The sweep did not, even indirectly, result

in the seizure of the bag.    In this case, the poisonous tree of

which Bourgeois complains bore no fruit.     See United States v.

Miller, 146 F.3d 274, 279 (5th Cir. 1998).    Under any reasonable

view of the evidence, Bourgeois has not shown that the district

court erred in admitting the evidence of the white coin bag and

its contents.

     AFFIRMED.